

114 S2431 IS: National Child Protection Training Act
U.S. Senate
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2431IN THE SENATE OF THE UNITED STATESDecember 18, 2015Ms. Klobuchar (for herself, Mr. Boozman, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo improve the training of child protection professionals.
	
		1.Short
 titleThis Act may be cited as the National Child Protection Training Act.
		2.Establishment of
			 regional training centers
			(a)Regional
 training centersThe Attorney General, acting through the Office of Juvenile Justice and Delinquency Prevention and in coordination with the National Child Protection Training Center, shall establish a program to sustain not less than 4 regional training centers affiliated with institutions of higher education.
 (b)ResponsibilitiesThe regional training centers described in subsection (a) shall—
 (1)develop model undergraduate curricula on recognizing and responding to cases of child maltreatment that is interdisciplinary and that, at a minimum, consists of a 3-course certificate program or minor degree;
 (2)develop model graduate curricula on recognizing and responding to cases of child maltreatment for medical schools, law schools, seminaries, and other institutions of higher education that instruct students likely to become child protection professionals or other professionals required by law to report cases of child maltreatment;
 (3)after approval by the Attorney General, disseminate model undergraduate and graduate child maltreatment curricula to institutions of higher education, including graduate schools, law schools, and medical schools;
 (4)develop laboratory training facilities that include mock houses, medical facilities, courtrooms, and forensic interview rooms that allow for simulated, interactive, and intensive training of undergraduate or graduate students preparing for child protection careers as well as for training child protection professionals currently in the field (including child protection workers, child protection attorneys, medical and mental health professionals, law enforcement officers, forensic interviewers, and other professionals who work directly with maltreated children);
 (5)assist communities in developing evidence-based prevention programs; and
 (6)assist States in developing and maintaining forensic interview training programs.
 (c)DefinitionIn this section, the term institution of higher education has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).